NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0199n.06
                              Filed: March 13, 2009

                                             No. 07-2220

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


EARL LEE SULLIVAN,                                 )
                                                   )
       Plaintiff-Appellant                         )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
R. KASAJARU, Dr.; RUTH INGRAM,                     )    EASTERN DISTRICT OF MICHIGAN
Health Care Unit Manager; J. NZUMS, R.N.           )
Nursing Supervisor; GEORGE                         )
PRIMASTALLER, Chief Medical Officer,               )
                                                   )
       Defendants-Appellees.                       )




       Before: SILER, COOK, and MCKEAGUE, Circuit Judges.


       COOK, Circuit Judge. In this § 1983 case, pro se appellant Earl Sullivan alleges that

Michigan Department of Corrections (“MDOC”) medical officials and Dr. Radhika Kosaraju1

(collectively, the “Defendants”) acted with deliberate indifference toward his serious medical needs.

Specifically, Sullivan claims that the Defendants denied him medication after he filed a grievance

narrating blood-pressure problems and difficulty urinating. But because Sullivan failed to name the

Defendants in his earlier grievance, the Defendants filed a motion to dismiss, arguing that Sullivan

failed to exhaust his administrative remedies as required under then-binding Sixth Circuit law. See,



       1
           Dr. Kosaraju’s name is misspelled in the official case caption.
No. 07-2220
Sullivan v. Kasajaru, et al.


e.g., Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003). The district court later denied the motion,

citing an intervening Supreme Court case, Jones v. Bock, 549 U.S. 199 (2007), which rejected Sixth

Circuit case law interpreting the Prison Litigation Reform Act as requiring a prisoner to identify “in

the first step of the grievance process, each individual later named in the lawsuit to properly exhaust

administrative remedies.” Id. at 205 (citing Burton, 321 F.3d at 575). Notably, at the time the Jones

prisoners filed their grievances, MDOC policy required only that they “be as specific as possible,”

and not that they “identify a particular responsible party.” Id. at 218.


        The Defendants moved for reconsideration, arguing that when Sullivan filed his grievance,

MDOC policy explicitly required him to name each person against whom he grieved. See Policy

Directive No. 03.02.130 (effective April 28, 2003). Citing the Supreme Court’s ruling in Woodford

v. Ngo, 548 U.S. 81 (2006), which held that “[p]roper exhaustion demands compliance with an

agency’s deadlines and other critical procedural rules,” id. at 90, the district court dismissed the case.

See also Jones, 549 U.S. at 218 (“[I]t is the prison's requirements, and not the PLRA, that define the

boundaries of proper exhaustion”). We agree and thus affirm.




                                                  -2-